internal_revenue_service number release date index number ---------------------------------- ------------- -------------------------------- -------------------- ------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc corp bo2 plr-135238-09 date date taxpayer ------------------------------------------------------------------------------------------------- ------------- newco ------------------------------------------ x y state year ----- ----------- -------- ------- dear ---------------- this letter responds to your date request for rulings concerning the federal_income_tax consequences of a proposed transaction the information provided in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in plr-135238-09 support of the request for rulings verification of the information representations and other data may be required as part of the audit process current structure taxpayer is a non-stock corporation organized in year under the non-profit statute of state for federal tax purposes taxpayer has never been exempt from taxation under sec_501 of the internal_revenue_code it files form_1120 consistent with its status as a subchapter_c_corporation taxpayer operates x facilities in state for its members and the general_public on a limited basis under state law taxpayer is prohibited from issuing any form of stock instead taxpayer has a two-tier membership structure first-tier members pay higher fees for the right to vote and to use the facilities members in the second tier pay a reduced fee to use the facilities but do not have voting rights taxpayer is engaged in a capital expansion project taxpayer’s board_of directors formed a special committee committee to explore various financing alternatives to fund the project for what are represented to be substantial non-tax reasons the committee concluded that the following transaction was the optimal financing_arrangement to accomplish taxpayer’s business objectives proposed transaction to fund the capital expansion project taxpayer proposes entering into the following transaction taxpayer will form newco a state stock corporation whose sole business activity is to facilitate financing taxpayer’s capital expansion project taxpayer will contribute a nominal amount of cash to newco in exchange for all of its common_stock after formation newco will issue up to y shares of preferred_stock preferred_stock similar to that described in sec_1504 to a limited number of subscribing voting and non-voting members upon receipt newco immediately will distribute to taxpayer all or substantially_all of the net_proceeds from the preferred_stock issuance retaining only a nominal amount of cash and taxpayer will provide newco’s preferred shareholders an unsecured unconditional guarantee which will be subordinated to taxpayer’s obligations to its other creditors representation plr-135238-09 taxpayer represents that the stock charter of the preferred_stock shall clearly state that for federal_income_tax purposes the preferred_stock shall be treated at all times as if it were issued by taxpayer and not newco with all attendant and resulting federal_income_tax consequences that may follow from such treatment taxpayer further represents that a similar legend will be included on each preferred_stock certificate issued by newco rulings based solely on the information submitted and representations made we rule as follows for all federal_income_tax purposes taxpayer not newco will be treated as the issuer of the preferred_stock taxpayer and newco may be members of an affiliated_group for purposes of sec_1504 caveat except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied about whether the preferred_stock and the guarantee together constitute debt or equity procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely yours ____________________________________ alison g burns branch chief branch office of associate chief_counsel corporate
